In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0030V
                                         UNPUBLISHED


    MATTHEW SPENCER,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: January 13, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

      On January 4, 2019, Matthew Spencer filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to
vaccine injury (“SIRVA”) resulting from adverse effects of an influenza (“flu”) vaccination
he received on October 26, 2017. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On January 13, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
4(c) Report at 1. Specifically, Respondent agrees that “petitioner has satisfied the
criteria set forth in the revised Vaccine Injury Table and the Qualifications and Aids to
Interpretation, which afford petitioners a presumption of causation if onset of SIRVA
occurs within forty-eight hours after receipt of a seasonal flu vaccination and there is no
apparent alternative cause.” Id. at 5. Respondent further agrees that “the medical
records demonstrate that petitioner has experienced the residual effects of his SIRVA
for more than six months . . . . [and] has satisfied all legal prerequisites for
compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2